DETAILED ACTION

Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment received October 11, 2022.  The amendment to the drawings and to the specification is acknowledged.  In the claim amendment, claims 1, 3-5, 13, 15, 17 and 19 were amended.  Claims 1-19 are pending.
The objections to the specification, to the drawing, and to claim 17 as set forth in the last office action (mailed July 8, 2022) are withdrawn due to the response and amendments received October 11, 2022.
The rejection of claims 15 and 19 under 35 U.S.C. 101 set forth in the last office action is withdrawn due to the amendment received October 11, 2022.
The rejection of claims 15 and 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention set forth in the last office action is withdrawn due to the amendment received October 11, 2022.
The rejection of claims 1-12 and 14 under 35 U.S.C. 102(a)(1) as being anticipated by Bruch et al., Communications, Angew. Chem. Int. Ed. (2011), Vol. 50, pages 12094-12098 is withdrawn due to the amendment received October 11, 2022.
The rejection of claims 1-4, 11, 12, and 14 under 35 U.S.C. 102(a)(1) as being anticipated by Greulich et al., Chem. Commun., (2016), Vol. 52, pages 2374-2377 is withdrawn due to the amendment received October 11, 2022.
The rejection of claims 16-18 under 35 U.S.C. 103 as being unpatentable over Greulich et al., Chem. Commun., (2016), Vol. 52, pages 2374-2377 in view of Nakagawa et al. (US 2004/0124766 A1) is withdrawn due to the amendment received October 11, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 5 recites definitions for variables D3 and D4; however, claim 5 depends from claim 4 in which variables D3 and D4 are not present in the claim 4 formulas.   Accordingly, claim 5 does not properly further limit claim 4, upon which it depends.  Claims 6-8 depend upon claim 5 and therefore also are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Vestweber et al. (US 2008/0220285 A1).
Regarding the compound claims, Vestweber et al. teaches formula (1) derivatives for an organic electroluminescence device (see abstract, see also full formula (1) definitions par. 10-29):

    PNG
    media_image1.png
    169
    483
    media_image1.png
    Greyscale
.
In the formula (1), X1 and X4 may be selected as P(=O)R1 (see par. 11) where R1 may be selected as aromatic or heteroaromatic rings (see par. 15).  Integer “p” may be 1 and “o” and “n” may be zero and “s” may be 1 (see par. 19 and 21). Y and Z may be selected as N and the terminal Ar groups either bonded to or encompassing Y and Z may comprise diarylamine or carbazole (see corresponding groups within example compounds in par. 41).  Further regarding a R1 group of the P(=O)R1 groups, aromatic and heteroaromatic groups (see par. 15) may specifically include at least acridine, carbazole, and fluorene (see par. 23, 25) that can be further substituted.  Benzene group may represent each of Ar1, Ar2, and Ar3 (see par. 13, 23, 27, 28).  An “unbridged” Ar3 corresponds to an instant L3 or L4 or to an instant D3 or D4 that is a substituted group.  While Vestweber does not exemplify a formula (1) where the variables were selected in combination as described above, such compounds are within the definitions of Vestweber formula (1) which would result in compounds within the instantly claimed Formula (I).  One would expect to achieve functional compounds within the disclosure of Vestweber for use in an organic electroluminescent device with a predictable result and a reasonable expectation of success.
	With respect to claim 3, the Y and Z-containing groups taught by Vestweber et al. may be at least carbazole heteroaryl group (see par. 41 corresponding group(s)) per instant L3 and L4.
	The above description and definitions of Vestweber et al. formula (1) groups encompasses at least compound according to “P21” of claim 13. 
Regarding claim 14, since Vestweber et al. discloses a compound within the recited instant formula I as discussed above, compounds of the same structure would be expected to inherently have the same properties.  Accordingly, absent otherwise, the compound of Vestweber corresponding to an instant formula I compound is considered to encompass the recited properties as the properties would naturally flow from a same or similar compound. The Patent and Trademark Office can require Applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes.  The burden of proof is on Applicants where the rejection is based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C.  § 103, jointly or alternatively, and the Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, 195 USPQ 431 (CCPA 1977).
With respect to claim 15, compounds of formula (1) are formed into a layer of a light emitting device (see par. 61-62).
With respect to claims 16-18, compounds of formula (1) may specifically be part of a light emitting layer together with a host material (see par. 50-52).
With respect to claim 19, further layers of a device in addition to the light emitting layer may include at least hole injection, hole transport, hole blocking, electron transport, and electron injecting (see par. 59).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The closest prior art is considered to be Vestweber et al. (discussed above), but Vestweber et al. fails to teach a formula (1) compound corresponding to instant formula (I) where no “-L3-D3” or “-L4-D4” are present as group(s) on corresponding benzene rings of the P=O containing core group.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2018/0076396, US 2018/0331300, and US 2019/0006589 disclose P=O containing derivatives.  The references are considered relevant to the state of the art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Thursday (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786